People v Bey (2016 NY Slip Op 04953)





People v Bey


2016 NY Slip Op 04953


Decided on June 22, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2013-11400
 (Ind. No. 1088/13)

[*1]The People of the State of New York, respondent,
v Jamal Salaam Bey, appellant.


Lynn W. L. Fahey, New York, NY (Jenin Younes of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Ellen C. Abbot, and Tina Grillo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Modica, J.), rendered December 16, 2013, convicting him of robbery in the second degree, assault in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, viewing the evidence in the light most favorable to the People, the People adduced legally sufficient proof of the physical injury element of the robbery and assault counts (see Penal Law §§ 10.00[9], 120.05[2], 160.10[2][a]; People v Chiddick, 8 NY3d 445; People v Perry, 122 AD3d 775, 776; People v Charles, 121 AD3d 802; People v Williams, 69 AD3d 662). Moreover, upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence with respect to the physical injury element of the robbery and assault counts (see People v Romero, 7 NY3d 633).
The Supreme Court did not improvidently exercise its discretion in denying defense counsel's request for, in effect, a mental health evaluation in connection with sentencing (see CPL 390.30[2]; see also People v Miranda, 67 AD3d 709, 711; People v LaGuerre, 29 AD3d 820).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., COHEN, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court